2017
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 05/09/2022. After further review the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2015/0025239).

Regarding Claims 1, 6, 13-14 , Ahn teaches an organic electroluminescent device comprises a first electrode, a second electrode, and at least one organic layer between said first and second electrodes. Said organic layer may comprise at least one organic electroluminescent compound of formula 1 (paragraph 49).
The office notes that at least one Ahn’s Formula 1 can be presented in an organic layer which is inclusive of two of Ahn’s Formula 1 being presented in an organic layer. Two of Ahn’s Formula 1 being presented in an organic layer is also viewed as a composition.
Two examples of Ahn’s Formula 1can be represented by C-31 (page 9):

    PNG
    media_image1.png
    386
    389
    media_image1.png
    Greyscale

and C-38 (page 11):


    PNG
    media_image2.png
    346
    410
    media_image2.png
    Greyscale

C-31 reads on applicants’ first compound wherein L1 = a single bond; Ar1 = phenyl; L2 is a single bond; Ar2 = pyrimidine; R1-R3 = H. 
C-38 reads on applicants’ second compound (and Formula 3a) wherein X1 = S; L4 and L5 = a single bond; A1 is a heteroaryl group; A2 is a biphenyl group R4-R6 = H (per claims 1, 6, 13).
The composition is used as a host composition in the light emitting layer (paragraph 51) (per claim 14).
As the composition is used as a host formulation and Ahn does not teach any difference of the functionality of the composition components, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have an equivalent weight ratio for both components which would have included  a 5:5 ratio    which reads on the instant limitations, absent unexpected result (per claim 12).	

Regarding Claims 7-8, C-38 is a positional isomer of applicants’ Formula 30-I. C-38 is derived from intermediate Compound I (page 20):

    PNG
    media_image3.png
    307
    263
    media_image3.png
    Greyscale

Compound I shows the nitrogen containing monocyclic group can be bonded at any of the four carbon ring positions which includes Formula 3-I and Formula 3-I-3.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives based on generic Compound Ia by selecting from various functional equivalent ring bonding positions which would have included the position shown in applicants’ Formula 3-I and 3-I-3, absent unexpected results (per claims 7-8).

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2015/0025239) in view of Tung (US 2004/0164292).

Regarding Claim 15, Ahn teaches the OLED of claim13, but fail to mention usage in a display.
Tung teaches that OLEDs can be used in a display device (paragraph 2).
As both Ahn and Tung teach OLEDs and Tung teaches OLEDs used in a display device, it would have been obvious to one of ordinary skill in the before the filing date of the invention to have used the OLED of Ahn in known application areas which would have included in a display device as taught by Tung which reads on the instant limitations, absent unexpected results  (per claim 15).


Claims 1-6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2017/0025618).


Regarding Claims 1-6, 9-13 and 15, Zheng teaches an organic light emitting device comprising a first electrode, a second electrode, and a first organic layer disposed between the first electrode and the second electrode, wherein the first organic layer comprises a first composition comprising a mixture of a first compound and a second compound, wherein the first compound has a formula selected from the group consisting of Formula I and Formula II, and the second compound has the Formula III (paragraph 26).
The first compound can be represented by Compound A2 (page 8):

    PNG
    media_image4.png
    288
    432
    media_image4.png
    Greyscale

Compound A2 reads on applicants; first compound and Formula 1C, I C-2 wherein Ar1 = terphenyl; Ar2 = biphenyl; L1 and L2 = single bond. Compound A2 is derived from Formula I (page 2): 

    PNG
    media_image5.png
    186
    373
    media_image5.png
    Greyscale

Formula I shows that R1 can be 

    PNG
    media_image6.png
    67
    391
    media_image6.png
    Greyscale

The options for R1-R3 are viewed as functionally equivalent options which upon selection gives rises to obvious variants of generic Formula I. The variant reading on applicant first compound simply modifies Compound A2 which R1 = phenyl as opposed to H.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula I by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results.
The second compound can be represented by Compound F1 or F2 (page 29):

    PNG
    media_image7.png
    346
    366
    media_image7.png
    Greyscale

Compound F1 and F2 reads on applicants’ second compound and Compound 3a wherein X1 = S or O; R4-R6 = H; L3 = phenylene; Z1-Z3 = N; L4 and L5 = single bond; A1 and A2 = phenyl (per claims 1-6, 9-10).
Zheng teaches a weight ratio of 1:1 of the first and second compounds (paragraph 177) which overlaps a portion of the weight ratio of claim 11. 
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected a weight ratio which would have included the overlapping portion of the ranges, absent unexpected results (per claims 11 and 13).	
 The weight ratio of Zheng is identical to the weight ratio of claim 12 (per claim 12).
Zheng’s OLED can be used in a display (paragraph 39) (per claim 15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786